MURNAGHAN, Circuit Judge,
concurring in part and dissenting in part:
Though I concur with the majority in its decision that we have jurisdiction under 28 U.S.C. § 1292(a)(1) and the Enelow-Ettel-son doctrine, I part company with the majority in its decision on the merits. The majority incorrectly in my view settles an important issue of law in the Fourth Circuit. The issue is who, federal trial judge or arbitrator in the circumstances of such a case as the present one, decides the scope of an arbitration clause. I would adopt the rule of the Second Circuit that the arbitrator should decide what disputes fall within the arbitration clause when the clause is broadly worded and the court should make the determination as to arbitrability when the clause is narrowly worded.5
Interpretation of arbitration clauses is a matter of contract interpretation and involves discernment of the parties’ intent. Mitsubishi Motors v. Soler Chrysler Plymouth, 473 U.S. 614, 626, 105 S.Ct. 3346, 3354, 87 L.Ed.2d 444 (1985). When the parties agree to a broadly worded arbitration clause, they are viewed as intending to arbitrate most future disputes. This view agrees with the policy of the Federal Arbitration Act in favor of arbitrability. Since a broad arbitration clause presumably encompasses all future disputes, it encompasses a dispute as to the scope of arbitration. The threshold judicial determination for a district court asked to compel arbitration is not the scope of the clause but rather the existence of an agreement to arbitrate. Compare A.T. Massey Coal Co. v. International Union, United Mine Workers, 799 F.2d 142 (4th Cir.1986). Once settled that the parties agreed to a broad arbitration clause, the controversy should be sent to arbitration in which the arbitrator will pass on the issue of arbitra-bility of specific issues in dispute.
The majority cites AT & T Technologies, Inc. v. Communications Workers, 475 U.S. 643, 106 S.Ct. 1415, 89 L.Ed.2d 648 (1986), in support of its conclusion that the court must first determine the jurisdiction of the arbitrator in this case. AT & T Technologies did hold that the Seventh Circuit erred in ordering the parties to arbitrate the arbitrability question. But, the case does not have application here.
The arbitration clause in AT & T Technologies was a narrow one; it expressly provided exceptions to arbitration. The arbitration clause generally provided for arbitration but limited its reach by the following: “provided that such dispute is not excluded from arbitration by other provisions of this contract_” Id. at 1416 n. 1. The limitation indicates that the parties *530clearly intended for some disputes to be outside arbitration, from which it follows that disputes as to arbitrability would inevitably arise which would not be arbitrable. The Court announced a general rule in this area: “[ujnless the parties clearly and unmistakably provide otherwise, the question of whether the parties agreed to arbitrate is to be decided by the court, not the arbitrator.” Id. at 1418.
The rule as I discern it is that when the parties, as they did in the case at bar, agree to an arbitration clause providing that “all claims, disputes and other matters in question arising out of, or relating to, this Contract or the breach thereof ... shall be decided by arbitration ...,” they clearly and unmistakably agree to arbitrate the issue of arbitrability. A dispute as to interpretation of the arbitration provision is surely one that “arises out of, or relates to” the contract. The only manner in which the parties could be more clear in this case as to their intent to arbitrate the issue of arbitrability would have entailed their explicitly stating “we agree to arbitrate the issue of arbitrability.” The Supreme Court decision in AT & T Technologies does not require specificity to that extent and I would not create it.
The district court ordered arbitration and reserved jurisdiction over claims not subject to arbitration without determining which claims were and were not arbitrable. The majority remands for a determination of arbitrable claims, a function I believe properly left initially to the arbitrator. I would affirm the district court.

. Associated Brick Mason Contr. v. Harrington, 820 F.2d 31, 35 (2d Cir.1987); Prudential Lines v. Exxon, 704 F.2d 59, 64 (2d Cir.1983) (Simply stated, a court should compel arbitration and permit the arbitrator to decide, in the first instance whether the dispute falls within the clause, if the clause is "broad." In contrast, if the clause is "narrow,” arbitration should not be directed unless the court first determines that the dispute falls within the clause.). See also Sedco, Inc. v. Pentex, 767 F.2d 1140, 1145 (5th Cir.1985) (applying Convention on the Recognition and Enforcement of Foreign Arbitral Awards but citing Prudential Lines and discerning principles common to the Convention and the Federal Arbitration Act).